UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54583 Delaine Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 393 Crescent Ave, Wyckoff, NJ 07481 (Address of principal executive offices, including zip code.) (862) 251-5912 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x As of February 10, 2014, there are 65,012,813 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Delaine” and the “Registrant” refer to Delaine Corporation unless the context indicates another meaning. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim financial statements included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company’s annual statements and notes. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these financial statements be read in conjunction with the June 30, 2013 audited financial statements and the accompanying notes thereto. While management believes the procedures followed in preparing these financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These unaudited financial statements reflect all adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. 2 Delaine Corporation Index to the Financial Statements (Unaudited) December 31, 2013 (Unaudited) June 30, 2013 Balance Sheets as of December 31, 2013 (Unaudited) and June 30, 2013 4 Statements of Operations (Unaudited) for the six month periods ended December 31, 2013 and 2012, and for the three month periods ended December 31, 2013 and 2012 5 Statements of Cash Flows (Unaudited) for the six month periods ended December 31, 2013 and 2012 6 Notes to the Financial Statements (Unaudited) 7-10 3 Delaine Corporation Balance Sheets (Unaudited) December 31, June 30, ASSETS Current assets: Cash $ $ Restricted cash (see Note 3) - Accounts receivable Prepaid expenses - Total current assets Property, plant and equipment, net Intangible assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable - related party - Total current liabilities Stockholders' Equity Preferred stock, par value $0.001, 10,000,000 shares authorized, 400,000 shares issued and outstanding as of December 31, 2013 and June 30, 2013, respectively Common stock, par value $0.001, 100,000,000 shares authorized, 65,012,813 issued and outstanding as of December 31, 2013 and June 30, 2013, respectively Additional paid-in capital Retained deficit ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ See accompanying notes to the financial statements (unaudited). 4 Delaine Corporation Statements of Operations (Unaudited) For the Six Month Period Ended December 31, For the Six Month Period Ended December 31, For the Three Month Period Ended December 31, For the Three Month Period Ended December 31, Net sales $ $
